DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      This is in response to amendment filed on 6/22/2022 in which claims 1-6, 8-10 and 12-24 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-22, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Alexander et al (US 20110013911) teaches optical transponder includes remodulation circuit and various electrical and optical devices that convert the information-bearing signal to an optical signal. The remodulator further include an electro-optical converter, typically a photodiode, a clock and data recovery circuit  for use with high data rate signals. A switch  automatically selects high data rate signals and passes them through the clock/data recovery element to reduce jitter. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: the clock recovery circuit configured to generate a recovered clock, wherein the transponder is a monolithic integrated circuit sized about 2 mm or less x 2 mm or less x 0.2 mm or less in thickness, as recited in claim 1. Wherein the reverse antenna system comprises one or more antennas and a plurality of electronic switches, the system configured to conduct a bi-phase transmission to direct current flows through the antennas and the plurality of electronic switches, as recited in claim 9. A monolithic integrated circuit sized about 2 mm or less x 2 mm or less x 0.2 mm (thickness) or less; and a reversible antenna system comprising one or more antennas and a plurality of electronic switches, the antennas and switches configured to conduct a bi-phase transmission to direct current flows through the antennas and the plurality of electronic switches, as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7180379 B1 or US 20130057348 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633